Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This office action is in response to the original application filed on 12/28/2020.    
Claims 1-14 have been rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-4 of prior U.S. Patent No. 10/880,713. This is a statutory double patenting rejection.
Claim 1 of the instant application is exactly the same as claim 1 of U.S. Patent No. 10/880,713, except for one word in each of two limitations:
First limitation:
Instant application:  “establish a radio resource control (RRC) connection with a MTC UE based on a signal received on the RACH region”
U.S. Patent 10/880,713: “establish a radio resource control (RRC) connection with a MTC UE based on a signal transmitted on the RACH region”
Second limitation:
Instant application: “transmit, on the dedicated search space, resource allocation information for data in a frequency region to the MTC UE”
U.S. Patent 10/880,713: “transmit, on the dedicated search space, resource allocation for data in a frequency region to the MTC UE”
Regarding the wording in the first limitation above, a signal received on the RACH region would be equivalent to a signal transmitted on a RACH region, basically transmission and reception are two sides of the same coin.   The establishment of a RRC connection with a MTC UE is depicted in Fig 4 step 408 of the instant application, where the communication is back and forth between the network entity and the MTC device as seen by arrows in both directions.  Hence during the RRC connection establishment process, data is transmitted and received by both the MTC UE and the network device.   According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.
Regarding the wording in the second limitation above, the use of the word “information” does not provide any value or clarification.  Transmitting resource allocation is the same thing as transmitting resource allocation information.   According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.
Claims 2-4 of the instant invention are the exact same as claims 2-4 of U.S. Patent 10/880,713, and they also depend on rejected claim 1, so claims 2-4 are also similarly rejected.

Claims 5-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5-7 of prior U.S. Patent No. 10/880,713. This is a statutory double patenting rejection.
Claim 5 of the instant application is exactly the same as claim 5 of U.S. Patent No. 10/880,713, except for one word in one limitation:
Instant application: “receive, on the dedicated search space, resource allocation information for data allocated in a frequency region from the base station”
U.S. Patent 10/880,713: “receive, on the dedicated search space, resource allocation information for data allocated in a frequency region from the base station”
Regarding the wording in the limitation above, the use of the word “information” does not provide any value or clarification.  Receiving resource allocation is the same thing as receiving resource allocation information.   According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.
Claims 6-7 of the instant invention are the exact same as claims 6-7 of U.S. Patent 10/880,713, and they also depend on rejected claim 5, so claims 6-7 are also similarly rejected.

Claims 8-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8-11 of prior U.S. Patent No. 10/880,713. This is a statutory double patenting rejection.
Claim 8 of the instant application is exactly the same as claim 8 of U.S. Patent No. 10/880,713, except for one word in each of two limitations:
First limitation:
Instant application:  “establishing a radio resource control (RRC) connection with a MTC UE based on a signal received on the RACH region”
U.S. Patent 10/880,713: “establishing a radio resource control (RRC) connection with a MTC UE based on a signal transmitted on the RACH region”
Second limitation:
Instant application: “transmitting, on the dedicated search space, resource allocation information for data in a frequency region to the MTC UE”
U.S. Patent 10/880,713: “transmitting, on the dedicated search space, resource allocation for data in a frequency region to the MTC UE”
Regarding the wording in the first limitation above, a signal received on the RACH region would be equivalent to a signal transmitted on a RACH region, basically transmission and reception are two sides of the same coin.   The establishment of a RRC connection with a MTC UE is depicted in Fig 4 step 408 of the instant application, where the communication is back and forth between the network entity and the MTC device as seen by arrows in both directions.  Hence during the RRC connection establishment process, data is transmitted and received by both the MTC UE and the network device.   According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.
Regarding the wording in the second limitation above, the use of the word “information” does not provide any value or clarification.  Transmitting resource allocation is the same thing as transmitting resource allocation information.   According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.
Claims 9-11 of the instant invention are the exact same as claims 9-11 of U.S. Patent 10/880,713, and they also depend on rejected claim 8, so claims 9-11 are also similarly rejected.

Claims 12-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8-11 of prior U.S. Patent No. 10/880,713. This is a statutory double patenting rejection.
The wording of claims 12-14 of the instant application are exactly the same as claims 12-14 of U.S. Patent No. 10/880,713.  According to section 2104 of the MPEP the same or identical invention is being claimed, which is prohibited under statutory double patenting.

Allowable Subject Matter
Claims 1-14 would be allowable if the double patenting rejections are overcome.
For independent claim 1, and also for similar independent claims 5, 8, and 12, Lim (US 2013/0089061) and Chen (2012/0243431) teach all the limitations except for the below similar limitations in the independent claims:
Transmit a message for at least one machine type communication (MTC) user equipment (UE) including:
Information for indicating a random access channel (RACH) region for the at least one MTC UE, and Information for indicating a common search space;
Transmit, to the MTC UE, a configuration message including information for indicating a dedicated search space of a control channel dedicated for the MTC UE based on the RRC connection;
Lim, in paragraph 108, Fig 7 step 710, teaches the BS providing an MTC device with a bandwidth request channel, which is analogous to a RACH region, but is silent on providing information on a common search space and a dedicated search space to the MTC UE. Chen also does not teach this limitation.
The dependent claims further limit the independent claims would be considered allowable on the same basis as the independent claims as well as for the further limitations set forth, again provided that the double patenting rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412